

Exhibit 10.21



GOOGLE INC.
2012 STOCK PLAN
GOOGLE RESTRICTED STOCK UNIT AGREEMENT
This Google Restricted Stock Unit Agreement (the “Agreement”) is entered into as
of [DATE] (the “Grant Date”) by and between [NAME] (the “Participant”) and
Google Inc. (“Google”, and together with its Subsidiaries, the “Company”).
I.GRANT OF AWARD
Google has granted the Participant an award of Google restricted stock units
(the “GSUs”) pursuant to the Google Inc. 2012 Stock Plan (the “Plan”). Each GSU
represents the right to receive one share of Capital Stock, subject to the terms
and conditions of the Plan and this Agreement, including any special terms and
conditions for the jurisdiction in which the Participant resides contained in
Exhibit A or any other appendix hereto (the “Appendix”). Certain details of the
GSUs, specifically the number of GSUs and the vesting schedule of the GSUs
(collectively, the “GSU Details”) are accessible to the Participant through the
Participant’s brokerage account and the GSU Details are hereby incorporated into
this Agreement by reference. Capitalized terms used but not otherwise defined in
this Agreement shall have the meanings given to such terms in the Plan.
II.    TERMS OF GSUs
1.    Vesting of GSUs.
(a)    In General. Except as otherwise provided in subsection (b) below, the
GSUs will vest in accordance with the vesting schedule set forth in the GSU
Details, subject to the Participant’s continued employment with, or service to,
the Company on each applicable vesting date. In the event the Participant ceases
to be employed by, or ceases to provide services to, the Company for any reason
except his or her death (as set forth in subsection (b) below), if applicable,
all of the then outstanding and unvested GSUs will be forfeited effective as of
the date that the Participant ceases to be employed by, or ceases to provide
services to, the Company (the “Termination Date”) and the Participant will have
no further rights to such unvested GSUs. Unless and until the GSUs have vested,
the Participant will have no right to the delivery of any shares of Capital
Stock pursuant thereto and prior to the actual delivery of the shares of Capital
Stock pursuant to the GSUs, the GSUs represent an unfunded, unsecured obligation
of the Company, payable (if at all) only from the general assets of the Company.
(b)    Death of Participant. In the event that the Participant ceases to be
employed by, or ceases to provide services to, the Company as a result of the
Participant’s death, then (i) all of the then outstanding and unvested GSUs
shall immediately vest as of the Termination Date; provided, that, if the
Participant is a director or executive officer (within the meaning of Section 16
of the Exchange Act and the regulations thereunder) of Google (each, a “Section
16 Person”) as of the Grant Date and/or as of the Participant’s death, then such
vesting acceleration shall not be applicable and all of the then outstanding and
unvested GSUs shall be forfeited effective as of the Termination Date, and (ii)
any delivery of shares of Capital Stock to be made to the Participant under this
Agreement will be made to the Participant’s designated beneficiary, provided
that such beneficiary has been designated prior to the Participant’s death; in
the absence of any such effective designation, the shares will be delivered to
the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish Google with (A) written notice of his or
her status as transferee, (B) a copy of the will and/or such evidence as the
Committee may deem necessary to establish the validity of the transfer, and (C)
an agreement by the transferee to comply with all the terms and conditions of
the GSUs that are or would be applicable to the Participant and to be bound by
the acknowledgments made by the Participant hereunder. Delivery of the shares of
Capital Stock pursuant to the GSUs will be made as soon as practicable following
the Termination Date but in no event later than thirty (30) days following such
date.

-1-



--------------------------------------------------------------------------------



Exhibit 10.21



2.    Settlement of GSUs. Settlement of vested GSUs shall occur as soon as
practicable following the applicable vesting date, but in no event later than
thirty (30) days following such vesting date. Google will settle the vested GSUs
by issuing (either in book-entry form or otherwise) to the Participant (or the
Participant’s beneficiary or estate, in the event of the Participant’s death),
one share of Capital Stock for each vested GSU, subject to satisfaction of all
applicable Tax-Related Items, as described in Section 4 below.
3.    HSR Consultation and Filing Fee.  Participant understands that settlement
of vested GSUs may trigger reporting obligations pursuant to the
Hart-Scott-Rodino (HSR) Act and that the determination of whether the reporting
obligations are triggered depends upon the Participant’s individual
circumstances, including the value of the Capital Stock held by the Participant
at the time of settlement. If, in option of the Participant’s legal counsel, an
HSR reporting obligations may be triggered by the vesting of the GSUs granted
pursuant to this Agreement, and Google’s own legal counsel confirms that a
reporting obligation will in fact be triggered, then Google will pay the
applicable filing fees directly to the Federal Trade Commission and will make a
payment to the Participant that is sufficient to put the Participant in the same
after-tax position that the Participant would have been in had Google not paid
the filing fees on the Participant’s behalf. Notwithstanding the foregoing, the
Participant agrees and acknowledges that the Participant is not relying on
Google or Google’s legal counsel for any HSR-related advice.
4.    Leave of Absence; Reduced Schedule. Vesting of the GSUs during (i) any
leave of absence of the Participant and (ii) any period during which the
Participant works a reduced schedule, shall be subject to the terms and
conditions of the Leaves of Absence and Award Vesting Policy, as in effect on
the Grant Date.
5.    Taxes.
(a)    Liability for Tax-Related Items. The Participant acknowledges that the
Participant is ultimately liable and responsible for any and all income taxes
(including federal, state and local income taxes), social insurance, payroll
taxes and other tax-related withholding (the “Tax-Related Items”) arising in
connection with the GSUs, regardless of any action the Company takes with
respect to such Tax-Related Items. The Participant further acknowledges that
Company (i) does not make any representation or undertaking regarding the
treatment of any Tax-Related Item in connection with any aspect of the GSUs,
including the grant, vesting and settlement of the GSUs, or the subsequent sale
of shares of Capital Stock acquired upon settlement of the GSUs and (ii) does
not commit, and is under no obligation, to structure the terms of the GSUs or
any aspect of the GSUs to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result.
(b)    Payment of Withholding Taxes. Notwithstanding any contrary provision of
this Agreement, no portion of the GSUs will be settled unless and until
satisfactory arrangements (as determined by the Committee) have been made by the
Participant with respect to the payment of any taxes which the Company
determines must be withheld with respect to such portion of the GSUs; provided,
that if the Participant fails to make satisfactory arrangements with respect to
such taxes within two and one half (2.5) months following the end of the
calendar year in which the applicable vesting date occurs, then the applicable
portion of the GSUs shall be forfeited.
(i)    Unless the Participant is a Section 16 Person at the time that the GSUs,
or a portion thereof, are settled, the Committee may use any method permitted by
the Plan to satisfy the federal, state and local withholding tax requirements
attributable to the GSUs, or portion thereof, being settled; and
(ii)     If the Participant is a Section 16 Person at the time that the GSUs, or
a portion thereof, are settled, then the Committee shall, pursuant to such
procedures as it may specify from time to time, withhold a number of shares of
Capital Stock otherwise issuable upon settlement of the GSUs, or portion
thereof, having an aggregate Fair Market Value sufficient to satisfy the
federal, state and local withholding tax requirements attributable to the GSUs,
or such portion thereof, but not greater than the withholding obligations, as
determined by the Committee in its discretion; provided, that, the Committee
hereby reserves the discretion to amend this Agreement by notice to the
Participant and without obtaining the Participant’s consent, to allow the
Committee to use any one or more methods permitted by the Plan to satisfy

-2-



--------------------------------------------------------------------------------



Exhibit 10.21



the federal, state and local withholding tax requirements attributable to the
GSUs, or portion thereof, being settled.
(iii)    No fractional shares of Capital Stock shall be issued under this
Agreement and all fractional shares will be rounded down to the nearest whole
share with a cash payment in respect thereof.
6.    Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of Google in respect of any shares of Capital Stock deliverable
pursuant to the GSUs unless and until such shares of Capital Stock have been
issued on the records of Google or its transfer agents or registrars. After such
issuance, the Participant will have all the rights as a stockholder of Google
with respect to such shares of Capital Stock.
7.    No Special Employment Rights; No Right to Future Awards. Nothing contained
in this Agreement shall confer upon the Participant any right with respect to
the continuation of his or her employment by, or service to, the Company or
interfere in any way with the right of the Company at any time to terminate such
employment or service or to increase or decrease the compensation of the
Participant from the rate in existence at the Grant Date. The grant of the GSUs
is at the sole discretion of Google and does not create any contractual or other
right to receive future awards of GSUs, or benefits in lieu of GSUs, even if
GSUs have been awarded to the Participant repeatedly in the past.
8.    GSUs Not Transferable. Except to the limited extent provided in Section
1(b) above, the GSUs and the rights and privileges conferred hereby may not be
transferred, assigned, pledged or hypothecated in any way by the Participant
(whether by operation of law or otherwise) and may not be subject to sale under
execution, attachment or similar process. Any attempt by the Participant to
transfer, assign, pledge, hypothecate or otherwise transfer the GSUs, or any
right or privilege conferred hereby, and any attempted sale under any execution,
attachment or similar process, shall be void and unenforceable against the
Company.
9.    Modification; Entire Agreement; Waiver. No modification of any provision
of this Agreement which reduces the Participant’s rights hereunder will be valid
unless the same is agreed to in writing by the parties hereto. This Agreement,
including the Appendix and the GSU Details, together with the Plan, represent
the entire agreement between the parties with respect to the GSUs. The failure
of Google to enforce at any time any provision of this Agreement will in no way
be construed to be a waiver of such provision or of any other provision hereof.
Google reserves the right, however, to the extent Google deems necessary or
advisable in its sole discretion, to unilaterally alter or modify the terms of
the GSUs set forth in this Agreement in order to ensure that the GSUs either
qualify for exemption from, or comply with, the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (“Section 409A”); provided, however that the Company makes no
representations that the GSUs will be exempt from, or will comply with, the
requirements of Section 409A.
10.    Binding Agreement. Subject to the limitation on the transferability of
the GSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
11.    Additional Conditions to Issuance of Shares of Capital Stock. Google
shall not be required to issue any shares of Capital Stock hereunder prior to
fulfillment of all the following conditions: (a) the completion of any
registration or other qualification of such shares of Capital Stock under any
federal or state law or under the rulings or regulations of the Securities and
Exchange Commission or any other governmental regulatory body, or under any
stock exchange on which the shares of Capital Stock are listed for trading,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; (b) the obtaining of any approval or other clearance from any federal
or state governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; and (c) the lapse of such
reasonable period of time not to exceed thirty (30) days following the
applicable vesting date of any portion of the GSUs as the Committee may
establish from time to time for reasons of administrative convenience.
12.    Plan Governs. This Agreement is subject in all respects to all terms and
provisions of the Plan and the Plan document is hereby incorporated into this
Agreement. In the event of a conflict between

-3-



--------------------------------------------------------------------------------



Exhibit 10.21



one or more provisions of this Agreement and one or more provisions of the Plan,
the provisions of the Plan will control.
13.    Policy Against Insider Trading. By accepting the GSUs, the Participant
acknowledges that (a) a copy of Google’s Policy Against Insider Trading (the
“Trading Policy”) has been made available to the Participant, (b) the
Participant has had an opportunity to review the Trading Policy and (c) the
Participant is bound by all the terms and conditions of the Trading Policy.
14.    Committee Authority. The Committee has full discretionary authority to
administer the Plan, including discretionary authority to interpret and construe
any and all provisions of the Plan and this Agreement and to adopt and amend
from time to time such rules and regulations for the administration of the Plan
as the Committee may deem necessary or appropriate. All actions taken and all
interpretations and determinations made by the Committee will be final and
binding upon the Participant, the Company and all other interested persons.
15.    Captions. Captions provided herein are for convenience only and shall not
affect the scope, meaning, intent or interpretation of the provisions of this
Agreement.
16.    Severability. In the event that any provision in this Agreement is held
to be invalid or unenforceable for any reason, such provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions of this Agreement.
17.    Governing Law. This Agreement shall be construed and administered in
accordance with the laws of the State of New York without regard to its conflict
of law principles.
18.    Section 409A Compliance. It is intended that the Plan and the Agreement
comply with, or be exempt from, the requirements of Section 409A and any related
guidance promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service. Accordingly, to the maximum extent
permitted, this Agreement shall be interpreted and administered to be in
compliance therewith or exempt therefrom. Notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A, the Participant shall not be
considered to have terminated employment with, or service to, the Company for
purposes of this Agreement until the Participant would be considered to have
incurred a “separation from service” from the Company within the meaning of
Section 409A. Each amount to be paid or benefit to be provided pursuant to this
Agreement shall be construed as a separate identified payment for purposes of
Section 409A.
19.    Employee Data Privacy.
(a)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement by and among, as applicable, the
Company and its Subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.
(b)    The Participant understands that the Company may hold certain personal
information about him or her, including, but not limited to, the Participant’s
name, home address and telephone number, date of birth, social insurance number
or other identification number, salary, nationality, job title, any shares of
Capital Stock or directorships held in the Company, details of all entitlement
to shares of Capital Stock awarded, canceled, exercised, vested, unvested or
outstanding in Participant’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”).
(c)    The Participant understands that Data will be transferred to Charles
Schwab & Co., Inc., Morgan Stanley Smith Barney, LLC, and/or such other third
parties as may be selected by the Company in the future to assist the Company
with the implementation, administration and management of the Plan, that these
recipients may be located in the Participant’s country or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Participant’s country. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Participant’s local human resources representative.

-4-



--------------------------------------------------------------------------------



Exhibit 10.21



(d)    The Participant authorizes the Company, Charles Schwab & Co., Inc.,
Morgan Stanley Smith Barney, LLC, and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom the Participant may elect to deposit any shares of Capital Stock
acquired upon settlement of the GSUs. The Participant understands that Data will
be held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands that the
Participant may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Participant’s local human resources representative. The
Participant understands, however, that refusing or withdrawing consent may
affect the Participant’s ability to participate in the Plan. For more
information on the consequences of the refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact his or her local
human resources representative.
20.    Appendix. Notwithstanding any provisions in this Agreement, if the
Participant resides outside of the United States, certain additional general
terms and conditions as set forth in the Appendix will apply to the Participant.
In addition, the GSUs shall be subject to any special terms and conditions set
forth in the Appendix for the jurisdiction in which the Participant resides. If
the Participant relocates from the United States to a country outside the United
States or relocates between the jurisdictions specified in the Appendix, the
additional general and special terms and conditions, as applicable, will apply
to the Participant, to the extent that Google determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. The Appendix constitutes
part of this Agreement.
21.    Acceptance. The Participant must accept the GSUs and agree to the terms
and conditions of the GSUs as set forth in the Plan and this Agreement
(including the GSU Details and the Appendix), by electronically accepting this
Agreement immediately following the Grant Date.



-5-

